Citation Nr: 0323478	
Decision Date: 09/10/03    Archive Date: 09/23/03

DOCKET NO.  98-08 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel






INTRODUCTION

The appellant served in the United States Navy Reserves from 
November 1967 to April 1969.  He had two periods of active 
duty for training (ACDUTRA); from February 18, 1968, to March 
1, 1968, and from October 20, 1968, to November 1, 1968.  
This appeal originally came before the Board of Veterans' 
Appeals (Board) from a July 1997 rating decision of the 
Department of Veterans Affairs (VA), Oakland, California, 
regional office (RO).  

In March 1999, the Board remanded the case for additional 
development.  Subsequently, a May 2003 rating action 
continued the prior denial.


FINDINGS OF FACT

1.  A December 1969 rating decision denied service connection 
for a back disorder; the appellant was notified of the 
decision the following month and he did not file an appeal 
within one year of being notified. 

2.  The evidence received since the December 1969 rating 
decision consisting of additional service medical records 
bears directly and substantially upon the specific matters 
under consideration, and it is so significant that it must be 
considered in order to fairly decide the merits of the claim.

3.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the appellant's claim.

4.  A back disability did not have its onset or increase in 
severity during the veteran's two brief periods of ACDUTRA in 
1968.




CONCLUSIONS OF LAW

1.  The December 1969 rating decision that denied the 
appellant's claim for service connection for a back disorder 
is final.  38 U.S.C. § 4005 (1964); 38 C.F.R. §§ 3.104, 
19.118, 19.153 (1969); currently 38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 20.302, 20.1103 (2002).

1.  Evidence received since the LRO's December 1969 rating 
decision that denied service connection for a back disorder 
is new and material, and the appellant's claim for that 
benefit is reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2001). 

2.  A chronic back disorder was not incurred in or aggravated 
by a period of ACDUTRA.  38 U.S.C.A. §§ 101, 1110, 1153, 5107 
(West 2002); 38 C.F.R. §§ 3.1, 3.6, 3.303, 3.306 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. § 5100 et seq; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2002).  This law eliminated the 
concept of a well-grounded claim, redefined the obligations 
of VA with respect to the duty to assist, and imposed on VA 
certain notification requirements.  

VA has a duty to notify the appellant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2002).  The veteran was notified in the March 
1998 statement of the case (SOC) of the laws and regulations 
pertaining to his claim.  This was sufficient for 
notification of the information and evidence necessary to 
substantiate the claim, and the veteran has been adequately 
informed as to the type of evidence that would help 
substantiate his claim. 

An August 2002 letter to the veteran informed him of what 
information and evidence he needed to supply, and what VA 
would do to assist in obtaining pertinent evidence.  It 
informed him that VA would assist in obtaining identified 
records, but that it was the veteran's duty to give enough 
information to obtain the additional records and to make sure 
the records were received by VA.  It also specified what 
evidence the veteran must obtain to successfully prosecute 
his claim, what evidence VA had obtained and that VA had 
assisted him in attempting to obtain evidence that he had 
identified as relevant to his claim.  The veteran was 
provided with a VA examination in March 2003.  Private 
treatment records have also been obtained.  Additionally, 
pursuant to the Board's remand, the RO obtained information 
from the veteran's junior high school, high school, and 
college, and attempted to obtain records from his former 
employer.  The veteran has not identified any other evidence 
to be obtained.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (holding that both the statute, 38 U.S.C. § 5103(a), 
and the regulation, 38 C.F.R. § 3.159, clearly require the 
Secretary to notify a claimant which evidence, if any, will 
be obtained by the claimant and which evidence, if any, will 
be retrieved by the Secretary).  

Accordingly, the Board finds that VA has satisfied its duty 
to notify and assist and under the circumstances of this 
case, a second remand would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).

New and Material Evidence

A December 1969 rating decision denied the appellant's claim 
for service connection for a back disorder.  The appellant 
was notified of the decision in January 1970; he did not file 
an appeal within one year of receiving notification and the 
decision is final.  38 U.S.C. § 4005 (c) (1964); 38 C.F.R. 
§§ 3.104, 19.118, 19.153 (1969).

The basis for the December 1969 denial was that the available 
service medical records did not reflect a back disability 
during the appellant's ACDUTRA.  

Since the December 1969 rating decision is final, the 
appellant's current claim of service connection for a back 
disorder may be considered on the merits only if new and 
material evidence has been received since the time of the 
prior adjudication.  See 38 U.S.C.A. §§ 5108, 7104 (West 
2002); 38 C.F.R. § 3.156; Barnett v. Brown, 83 F.3d 1380, 
1383 (Fed. Cir. 1996).

The regulation regarding new and material evidence was 
amended. 38 C.F.R. § 3.156(a) (2002).  This amendment applies 
only to claims to reopen a finally decided claim received on 
or after August 29, 2001.  The appellant's request to reopen 
his claim of entitlement to service connection was filed 
prior to that date.  Therefore, the amended regulation does 
not apply.

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  In 
determining whether evidence is new and material, the 
credibility of the new evidence is to be presumed. Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim.  
Evans v. Brown, 9 Vet. App. 273 (1996).  However, it is the 
specified bases for the final disallowance that must be 
considered in determining whether the newly submitted 
evidence is probative. Id.  Such evidence must tend to prove 
the merits of the claim as to each essential element that was 
a specified basis for that last final disallowance of the 
claim.  Id.

The December 1969 decision determined that the record did not 
include evidence of inservice back disability.  In order to 
reopen the claim, the appellant would have to submit new and 
material evidence.

Such evidence would have to tend to prove the merits of the 
claim as to each essential element that was a specified basis 
for the previous denial.  Evans, supra. Thus, in this case, 
to be new and material the evidence would need to be 
probative of the questions of whether there was any inservice 
back disability.

The evidence received since the December 1969 rating decision 
includes additional service medical records which include 
findings related to the appellant's back.  

This additional service medical record evidence was not 
previously of record, and it bears directly and substantially 
upon the specific matters under consideration.  It is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156 (2001).  
Accordingly, the appellant's claim for service connection for 
a back disorder is reopened.

Service Connection

As the Board has determined that new and material evidence 
has been submitted, it is necessary to consider whether the 
veteran would be prejudiced by the Board proceeding to a 
decision on the merits.  In this case, the statement of the 
case provided the veteran with the laws and regulations 
pertaining to consideration of the claim on the merits.  The 
discussion in the statement of the case essentially 
considered the veteran's claim on the merits.  Additionally 
the veteran has provided argument addressing his claim on the 
merits.  Accordingly, the Board finds that the veteran would 
not be prejudiced by its review of the merits at this time.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).

As noted above, the appellant served in the United States 
Navy Reserves from November 1967 to April 1969.  He had two 
periods of ACDUTRA; from February 18, 1968, to March 1, 1968, 
and from October 20, 1968, to November 1, 1968.  The 
appellant had no periods of active service other than the two 
brief periods of ACDUTRA in 1968.  

Only "veterans" are entitled to VA compensation under 38 
C.F.R. §§ 1110 and 1131 (West 2002).  To establish status as 
"veteran" based on ACDUTRA, a claimant must establish that he 
was disabled resulting from an injury incurred in or disease 
contracted during the line of duty during that period of 
ACDUTRA.  38 U.S.C.A. §§ 101(2), (24) (West 2002); 38 C.F.R. 
§§ 3.1(d), 3.6(a); Paulson v. Brown, 7 Vet. App. 466, 470 
(1995).

If the claimant does not qualify as a "veteran" with respect 
to a particular claim, the claimant is not entitled to the 
presumptions of soundness or aggravation as to that claim.  
Paulson, supra., 470- 71.  Nor is the claimant entitled to 
the benefit of the legal presumptions pertaining to service 
connection for certain disabilities.  Biggins v. Derwinski, 1 
Vet. App. 474, 478 (1991).

Once a claimant has carried the initial burden of 
establishing "veteran status" or that the person upon whose 
military service the claim is predicated has "veteran 
status," he is entitled to compensation for a disability 
resulting from personal injury suffered in or a disability 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered in the active military, naval, or 
air service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2002).  In the case of aggravation, the pre-
existing disease or injury will be considered to have been 
aggravated where there is an increase in disability during 
service.  See 38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 
3.306(a) (2002).  The Court has held that intermittent or 
temporary flare-ups of a pre-existing injury or disease 
during service do not constitute aggravation.  Rather, the 
underlying condition must have worsened.  See Hunt v. 
Derwinski, 1 Vet. App. 292, 297 (1991).

Health records from the veteran's high school in California 
indicated that in February 1965 a physician's note stated 
that the appellant should avoid heavy lifting as well as 
exercises which would increase longitudinal pressure on the 
spine.  Subsequently, in June 1965, he was noted to be having 
continued back difficulty and still needed to avoid lifting.

Records received from Santa Monica City College (SMCC) 
indicated that the appellant was enrolled in adaptive 
physical education classes in 1965 and 1966.  A 
contemporaneous note stated that such classes were provided 
for students with a handicap, and that the school doctor must 
examine such students each semester.  A February 2000 letter 
from SMCC stated that health records were only kept for ten 
years, thus the appellant's records would no longer be 
available.

On the report of medical history completed at the time of his 
Naval Reserve enlistment in November 1967, in response to the 
question regarding inability to hold a job due to inability 
to assume certain positions, the appellant reported that he 
"broke some bones in my back and had to quit," and that he 
was treated in a clinic for six months to help his back.  The 
examiner noted "car accident healed, [not considered 
disabling]."  

On report of medical history completed in October 1968, the 
appellant reported that he had "broken some of [his] back" 
and was advised not to do any lifting.  He also reported that 
he was treated at a clinic for a year "because it was 
discovered I had a serious condition in my spine."

A November 1968 letter from the medical director of the 
private clinic which had previously treated the veteran 
stated that the appellant had pathology at roughly the L2/3 
level of the lumbar spine, and should not serve in the Armed 
Forces since his condition did not permit him to do heavy 
lifting.  

When examined to assess fitness for retention and/or active 
duty in December 1968, the appellant was unable to flex his 
spine.  The examiner noted that a September 1966 X-ray report 
had shown increased bone density of L2-3.  Symptomatic 
epiphysitis was noted.  

An orthopedic consultation was accomplished in February 1969.  
The examiner noted that the appellant had had back pain since 
suffering fractures of his back in a car accident prior to 
military service.  The appellant now had recurrent pain and 
complained of inability to bend over.  Examination showed 
pain on extension of the lumbosacral spine.  There was 
negative straight leg raising bilaterally, and no distal 
sensory, reflex, or motor loss.  X-rays showed old 
compression fractures of T12, L1, and L2, and no lateral 
tilt.  The examiner stated that the appellant was not fit for 
active or reserve duty.  He was discharged from the Naval 
Reserves in April 1969.

A VA examination was conducted in August 1969.  The appellant 
reported a history of low back pain stemming from a car 
accident in 1965 in which he sustained fractures of his 
"backbones."  He stated that his back hurt him whenever he 
worked.  The impression was chronic back strain, probably 
secondary to congenital spondylolysis and/or increased 
lumbosacral angle; old fractures of L1, L2, L3, and L4 
vertebrae, well healed, without compression.  

A VA examination was conducted in June 1997.  The appellant 
reported a history of having injured his back during a fall 
while carrying bags of cement in the military in 1967.  There 
was no mention of a preservice back injury.  The appellant 
stated that he currently worked as a machine operator.  After 
examination, including X-ray testing, the examiner stated 
that the appellant had moderate degenerative changes at all 
levels of the lumbar spine which were more or less consistent 
with a man of the appellant's age who had engaged in manual 
work all his life.

Private medical records dated in July 2002 from R.S., M.D., 
noted that the appellant had been treated for several months 
for low back pain.  The diagnostic impression was lumbar 
strain/sprain; lumbar degenerative joint disease; and lumbar 
disc derangement.

A VA examination was conducted in March 2003.  The appellant 
stated that he had brought X-ray reports with him to his 
induction physical, and had been assured that he was 
qualified for service enlistment.  He further reported that 
he injured his back hauling cement bags on board a ship 
during a period of ACDUTRA.  The appellant stated that he had 
no specific fall or injury, but developed pain the next day.  
He stated that he was evaluated at a Naval Hospital, and was 
subsequently discharged from service as unfit.  The appellant 
reported a history of employment following service as an 
inspector at General Motors, a firefighter, a ski resort lift 
operator/ maintenance man/equipment operator, and currently 
as a tank cleaner.  The appellant was examined, and X-rays 
were taken.  The examiner reviewed the claims folder, 
including the inservice findings.  The diagnosis was injury, 
apparent multiple compression fractures, T12 through L3, 
prior to service; verbal history of injury in service, not 
supported by records; degenerative spine disease, multilevel, 
likely related to preexisting trauma, as well as subsequent 
degenerative changes.  

After careful consideration of the entire evidentiary record, 
the Board concludes that the appellant had a pre- existing 
back disorder prior to his two brief periods of ACDUTRA in 
1968.  He reported a history of back fractures at the time of 
his Naval Reserve enlistment in November 1967.  He was noted 
to have spinal pathology on X-rays dated in 1966, and a 
statement written by the director of his treating clinic 
stated that he had pathology at roughly the L2/3 level of the 
lumbar spine, and should not serve in the Armed Forces since 
his condition did not permit him to do heavy lifting.  Thus, 
it is clear that the appellant had significant low back 
disability at the time he first went on ACDUTRA in February 
1968.

Accordingly, as the veteran had a pre-existing condition at 
the time the training periods began, he must establish that 
the condition underwent a permanent worsening of the 
underlying pathology as a result an injury incurred in or a 
disease contracted during the training activities he 
performed in February and March, and October and November, 
1968.  The Board finds there is no probative medical evidence 
to this effect.  There is no objective evidence of an injury 
during either period of ACDUTRA, and more importantly, no 
evidence of pathology related to any inservice cause.  The 
February 1969 examination noted old healed fractures, as did 
the August 1969 VA examination.  Importantly, these were in 
the same levels of  the spine as referred to "roughly" by 
the director of the clinic that treated the veteran prior to 
service.  The March 2003 VA examiner similarly found no 
evidence of inservice pathology, and attributed the current 
pathology to residuals of the preservice car accident injury.  

The appellant argues that he suffered a back injury carrying 
cement bags on board a ship in 1968.  However, his own 
reports of this injury have been inconsistent; at the June 
1997 VA examination, he reported having injured his back 
during a fall while carrying bags of cement, while at the 
March 2003 VA examination, he reported that he injured his 
back hauling cement bags on board a ship, but had no specific 
fall or injury.  As noted above, there is no objective record 
of any such injury, and the medical opinions of record have 
not found any link between the current pathology and any 
incident of service.  In any event, even assuming that a back 
injury occurred during a period of ACDUTRA, there is no 
competent evidence that this resulted in superimposed back 
pathology or any increase in his pre-existing back 
disability.  Statements by the appellant to the effect that 
his current back pathology is attributable to an inservice 
incident do not constitute competent medical evidence, since 
as a layman he is not competent to give a medical opinion on 
diagnosis or etiology of a disorder.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

Accordingly, the Board concludes that the evidence of record 
does not support a conclusion that the appellant suffered an 
injury while on ACDUTRA that worsened his pre-existing back 
condition beyond the normal progression of the disability.  
Therefore, service connection is not warranted.  See 38 
C.F.R. § 3.306 (2002).  




ORDER

To the extent that new and material evidence has been 
submitted to reopen the veteran's claim for service 
connection for a back disability, the appeal is granted.

Service connection for a back disorder is denied.



	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

